DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 10/16/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utterberg et al. (US 2001/0003149; hereafter Utterberg).
In regard to claim 1, Utterberg discloses an apparatus (see at least Figure 2)for delivering an anesthetic into a jaw bone of a dental patient (functional limitation; the Utterberg device is capable of performing the recited function), the apparatus comprising a flexible tube (20) having a first end (not shown) and a second end (connected to 12), a needle (10), and a coupler (12), wherein: the first end of the flexible tube is configured to be fluidly coupled to a delivery system capable of injecting the anesthetic into the flexible tube (functional limitation); the second end of the flexible tube is fluidly coupled to the needle such that the needle is at substantially a right angle to the second end of the flexible tube (see Figure 2); the needle (10) is configured to be inserted into a proximal end of a cannula (cannula is functionally recited) and, when inserted, is capable of delivering the anesthetic from the flexible tube into the cannula (functional limitation); the coupler (12) is disposed at the second end of the flexible tube (20), surrounds a portion of the needle (see Figure 2), and is configured to be removably affixed to the proximal end of the cannula (functional limitation), wherein: when the coupler is affixed to the proximal end of the cannula, the coupler is configured to fluidly seal the second end of the flexible tube to the cannula (functional limitation; the device is capable of interacting with a cannula in the recited manner); and when a distal end of the cannula is inserted into the jaw bone of the dental patient, the needle is inserted into the proximal end of the cannula, the coupler is affixed to the proximal end of the cannula, and the delivery system is fluidly coupled to the first end of the flexible tube, the delivery system is capable of delivering the anesthetic through the flexible tube, the needle, and  the cannula into the jaw bone of the dental patient one or more times (functional limitation; the device is capable of interacting with a cannula in the recited manner).
In regard to claim 7, Utterberg discloses wherein, when a dental dam is placed in the mouth of the dental patient, the apparatus is configured to deliver the anesthetic one or more times without removing the dental dam (dental dam is functionally recited; (functional limitation; the device is capable of acting in the recited manner).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Utterberg in view of Fischell (US 5,545,143).
Utterberg discloses all of the limitations recited in claim 1, but fails to expressly disclose wherein the first end of the flexible tube comprises a Luer lock configured to be fluidly coupled to the delivery system as is recited in claim 2, wherein the delivery system is either a syringe or an automatic delivery system as is recited in claim 4, wherein the coupler comprises a Luer lock as is recited in claim 5, and wherein the coupler comprises a female friction lock as is recited in claim 6. 
In a similar art, Fischell discloses wherein a first end of the flexible tube (243) comprises a Luer lock (242) configured to be fluidly coupled to the delivery system (insulin pump; not shown; see col. 12, lines 25-50; see Figure 13), wherein the delivery system is either a syringe or an automatic delivery system (pump; see col. 12, lines 25-50), wherein a coupler (130) comprises a Luer lock (see Figure 8; col. 9, line 52-line 67), and wherein the coupler (130) comprises a female friction lock (luer lock; see Figure 8, col. 9, line 52-line 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Utterberg with the connector features of Fischell in order to provide art-recognized means for connecting medical tubing parts.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Utterberg in view of Koditkar (US 2015/0152985.
Utterberg discloses all of the limitations recited in claim 1, but fails to expressly disclose wherein the first end of the flexible tube comprises a self-tapping screw system configured to be fluidly coupled to the delivery system as is recited in claim 3.
In a similar art, Koditkar discloses self-tapping threads for connecting tubular parts (see par. [0049] and Figures 5A-5B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Utterberg with the connector features of Koditkar in order to provide art-recognized means for connecting tubing parts.
Allowable Subject Matter
Claims 8-14 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record fails to disclose or suggest an apparatus as recited in claim 8 including a delivery system, a flexible tube, needle, coupler, and a cannula.  Specifically, Utterberg fails to disclose, at least, “wherein: when the coupler is affixed to the proximal end of the cannula, the coupler is configured to fluidly seal the second end of the flexible tube to the cannula” as is recited in claim 8.  Claim positively recites a cannula (as opposed to the functional recitation in claim 1).  Claim 8 requires a cannula to be affixed to a coupler to form a fluid seal and while Utterberg discloses a coupler (12), the coupler (12) engages the skin of a patient and not a proximal end of a cannula to form a fluid seal.  Motivation to include the recited cannula would destroy the primary function of Utterberg, which is providing a fluid connection to an implantable port.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783